—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that Supreme Court erred in granting the People’s challenge for cause of a prospective juror. Prospective jurors have a duty to answer voir dire questions truthfully (see, People v Cephus, 224 AD2d 706, 707; see also, Holland v Blake, 38 AD2d 344, 345-346, affd 31 NY2d 734). In the case of a challenge for cause of an unsworn juror, a trial court “should lean toward disqualifying a prospective juror of dubious impartiality” (People v Branch, 46 NY2d 645, 651). The record establishes that the juror failed to disclose a criminal conviction during voir dire. It was within the court’s discretion to determine that such failure showed that the juror had “a state of mind that [was] likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]; see, People v Barber, 269 AD2d 758, 760). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Burglary, 3rd Degree.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.